~ Case 7:21-cv-02777-VB-

 

Document 11, Filed 05/12/21 Page 1 of 1

 

 

 

 

 

 

PRO SE UNIT oe | ECEIVE! ‘|
Charles L. Brieant - | i - ‘s Te } }
United States Courthouse yaeat 12. ae a |
 Squthern District of New York ’ | oo TSDC.
300 Quarropas Street W.P.
White Plains, N.Y. 10601 . oo
_ Case # ‘al cy { 27 FT} VA)
against , -
. Letter re: VIDA!
Tila)
Clare Couns, Le -

 

“Tao. betundank<<oned (Sakhtns.
“Bqwte Mplion Sor An euendoal _
‘Qullad 4 Hing 2Adloto Lo BbLOIn QO
Lawnek “not Con pepioély re pret
WY. “or TAOS ASAD Sua bi ncan! , [ride Hi

Noa Cif

HALL SLLNE

  

En hal CT hte

Wi Ck 10 Dt. Lid. Habel Ul
pte, Wi lake aad hte Zip

Bat Lbilake:

 

 

 

 
